DETAILED ACTION
Election/Restrictions
The present application requires election/restriction before being examined under the pre-AIA  first to invent provisions.  The application contains claims directed to the following patentably distinct species:
Scroll Compressor Cavity Arrangements
		Species 1	Figs. 1-8; Plurality of Internal Cavities (11(s), ¶ 0020, Fig. 1) 					arranged at intervals around the axis of the end plate (10, 					¶ 0020, lines 9 and 10) of a fixed scroll (100); and

		Species 2	No Figure(s); single ring-shaped cavity disposed around the 					axis of the end plate of the fixed scroll (¶ 0020, last three 					lines). 


This application contains claims directed to the following patentably distinct Species 1 and 2.  Species 1 and 2 are independent or distinct because they are each different scroll compressor cavity arrangements of the fixed scroll to attain weight reduction for the scroll compressor (¶ 0003 of the specification).  In addition, Species 1 and 2 are not obvious variants of each other based on the current record (plurality of internal cavities in contrast to a single ring-shaped cavity).
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claim 1 is generic to both Species 1 and 2.   
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
			(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or
			(b) the prior art applicable to one of the species would not likely be applicable to another one of the species.  

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species, or groupings of patentably indistinct species to be unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
This application has been filed by a foreign applicant, and as such, a phone call was not made to Applicants to elicit their election.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL W THIEDE/Examiner, Art Unit 3746   
Thursday August 25, 2022
/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746